This is an appeal from an order dated March 22, 1940, dismissing the plaintiff’s amended complaint herein on the grounds that it did not state facts sufficient to constitute a cause of action against the moving defendants and also from an order dated the 16th of August, 1940, which denied plaintiff’s motion to amend the order made at the March Special Term of the Supreme Court in Albany County so as to include the recital of certain affidavits of the plaintiff-appellant which were not included in the decision of the motion. This motion was for the dismissal of the complaint on the grounds that it failed to state facts sufficient to constitute a cause of action and the affidavits were properly refused. (Merchants Loan and Investment Corp. v. Abramson, 214 App. Div. 252; Citizens Trust Company of Binghamton v. Merselis, 148 Misc. 676; affd.,244 App. Div. 845.) Orders affirmed, with costs. Crapser, Bliss, Sehenck and Foster, JJ., concur; Hill, P. J., dissents.